Citation Nr: 1214386	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  08-31 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a rating in excess of 10 percent for left knee chondromalacia.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran, B.H., and B.H.


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1965 to February 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran testified as to the issue on appeal before the undersigned Veterans Law Judge (VLJ) at a hearing at the RO in December 2010.  A transcript of the hearing is associated with the claims file.

The Board remanded this issue in April 2011.  As discussed below, the agency of original jurisdiction (AOJ) substantially complied with the remand instructions and, therefore, a further remand is not required under Stegall v. West, 11 Vet. App. 268 (1998).  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).
 
The Board notes that the Veteran also has a Virtual VA paperless claims file, which is a highly secured electronic repository that is used to store and review documents involved in the claims process.  The Board has reviewed the contents of the paperless file, and there are currently no pertinent records that are not also in the paper claims file.  However, any future development or adjudication of this Veteran's case should take into account this paperless claims file.


FINDINGS OF FACT

Throughout the appeal, the Veteran's left knee disability has manifested by aching pain, tenderness, stiffness, tightness, subjective giving way and instability, crepitus, swelling, occasional locking, antalgic gait with use of a cane or brace, and painful motion, but with full extension and flexion to well over 60 degrees, even with consideration of additional functional loss due to pain and other factors, to include during flare-ups or with repetitive use; and with no ankylosis, recurrent subluxation or objective lateral instability, dislocated or symptomatic removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5099-5014 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186 (2002).  These notice requirements apply to all elements of a claim, including the degree and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper VCAA notice must be provided prior to the initial unfavorable decision on the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).  

In this case, the Veteran was advised in January 2004, prior to the initial unfavorable rating decision in November 2004, of the evidence and information necessary to substantiate his claim (i.e., evidence that his disability has increased in severity) and the responsibilities of the Veteran and VA in obtaining such evidence.  Thereafter, in April 2006, the Veteran was also advised of the evidence and information necessary to establish a disability rating and an effective date, in accordance with Dingess/Hartman, in conjunction with the statement of the case.  Moreover, in January 2009, he was informed of the relevant diagnostic code and potential "daily life" evidence, although such additional notice is no longer strictly required.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (vacating Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008), to the extent that it requires more than "generic notice").  The timing defect as to these two notices was cured by the subsequent readjudication of the claim, to include in a March 2012 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 (2006); Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board notes that the undersigned VLJ did not explain the bases of the prior determinations, or suggest the submission of evidence that may have been overlooked, during the Travel Board hearing.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (discussing the requirements of 38 C.F.R. 3.103(c)(2)).  However, the VLJ asked specific questions in an attempt to obtain evidence to substantiate the Veteran's claim.  Further, the Veteran described his observable left knee symptoms and his perception of functional loss.  Moreover, neither the Veteran nor his representative has argued that VA failed to comply with 38 C.F.R. 3.103(c)(2), or identified any prejudice as a result of the Board hearing.  Rather, the hearing focused on the elements necessary to substantiate the claim, and the Veteran and his representative demonstrated actual knowledge of such elements via questioning and testimony.  As such, VA has substantially complied with 38 C.F.R. 3.103(c)(2), consistent with Bryant, and no prejudice has resulted from any possible defects.

With regard to the duty to assist, all identified, pertinent treatment records have been obtained and considered.  As directed in the prior remand, records associated with the Veteran's disability benefits from the Social Security Administration (SSA) were obtained and considered.  As also directed in the prior remand, the AOJ requested the Veteran to identify any outstanding treatment concerning his left knee dated since March 2009.  Although he did not respond to this request, the AOJ obtained copies of the Veteran's VA treatment records dated through May 2011.  There is no indication that any possibly outstanding treatment records would be of any benefit to the Veteran's claim.  Rather, as discussed below, the lay and medical evidence of record reflect essentially the same symptomatology throughout the appeal.  Further, the Veteran has not asserted that his disability has increased in severity since the last medical evidence of record.  Moreover, the Veteran did not respond to the AOJ's request for him to identify any further outstanding records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (stating that VA's duty to assist in developing the pertinent facts and evidence in connection with a claim is not a one-way street, and the Veteran has a responsibility to cooperate in such development).  As such, especially in light of the Veteran's failure to fully cooperate with the development process, the Board finds that all reasonable efforts have been taken to obtain outstanding medical evidence in support of his claim.  Furthermore, this remand directive has been substantially completed, and no prejudice results from any possibly absent treatment records.

In addition, the Veteran was afforded VA examinations concerning his left knee in November 2004 and again in May 2011, as directed in the Board remand.  Neither the Veteran nor his representative have argued that such examinations are inadequate for rating purposes, and a review of the examination reports reveals no inadequacies.  In particular, the examiners measured and recorded all subjective and objective manifestations of the Veteran's disability, including any functional limitation.  The examiner also discussed flare-ups, pain on range of motion, and any additional limitation with repetition, etc.  As such, the examinations are adequate.

For all of the above reasons, the Board finds that the AOJ substantially complied with the remand instructions.  See D'Aries, 22 Vet. App. at 106.  In the circumstances of this case, a further remand would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the Veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceedings.  As such, the Veteran will not be prejudiced by a decision on the merits of his claim at this time.

II. Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consideration must be given to staged ratings, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume sections 4.40 and 4.45, and the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca, 8 Vet. App. 202, 206 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  

In determining if a higher rating is warranted on this basis, pain itself does not constitute functional loss.  Similarly, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, pain may result in functional loss if it limits the ability to perform normal movements with normal excursion, strength, speed, coordination, or endurance, as provided in sections 4.40 and 4.45.  Functional loss due to pain is to be rated at the same level as functional loss caused by some other factor that actually limited motion.  Mitchell, 25 Vet. App. 32.

In this case, the Veteran's left knee chondromalacia has been rated by analogy under Diagnostic Code (DC) 5014, which provides that osteomalacia is to be rated based on limitation of motion of the affected parts, as degenerative arthritis.  See 38 C.F.R. § 4.71a, Note for DCs 5013 through 5024.  Degenerative arthritis will be rated based on limitation of motion of the affected joint or joints under the appropriate diagnostic code or codes.  However, when the limitation of motion is noncompensable under the appropriate code or codes, a rating of 10 percent may be applied to each major joint or group of minor joints affected by limitation of motion.  Such limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  If there is no limitation of motion, a 10 percent rating will be assigned where there is x-ray evidence of involvement of two or more major joints or minor joint groups, and a 20 percent rating will be assigned where there is such involvement along with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, DCs 5003.  The knee is considered a major joint for these purposes.  See 38 C.F.R. § 4.45(f).

Normal range of motion of the knee is to zero degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II.  Under DC 5260, a 0 percent rating will be assigned for limitation of flexion of the leg to 60 degrees.  A 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees.  To warrant a rating of 20 percent or higher, flexion of the leg must be limited to 30 degrees or less.  Under DC 5261, a 0 percent rating will be assigned for limitation of extension of the leg to 5 degrees, and a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees.  To warrant a rating of 20 percent or higher, extension of the leg must be limited to 15 degrees or more.  Higher ratings are available for more severe limitation of flexion or extension.  See 38 C.F.R. § 4.71a, DCs 5260 & 5261.  Further, separate ratings may be assigned for limitation of flexion and limitation of extension of the same knee in order to adequately compensate for associated functional loss.  VAOPGCPREC 9-04 (Sept. 17, 2004), 69 Fed. Reg. 59990 (2004).

Here, the Veteran has complained of aching pain, stiffness, tightness, swelling, and painful motion of the left knee throughout the appeal.  He has also reported subjective giving way or buckling and instability, and he has fallen frequently.  The Veteran has also reported crepitus or a grinding sensation, and occasional locking of the left knee.  He has used a cane throughout the appeal, as well as a brace at times and a walker at times.  The Veteran has reported frequent flare-ups especially with repetitive use, such as climbing stairs, sitting, standing, or walking for extended periods.  See, e.g., November 2004 and May 2011 VA examination reports; December 2010 hearing transcript.  These observable symptoms were generally corroborated by the Veteran's girlfriend (B.H.) and another friend (B.H.) during the December 2010 hearing, and by another friend (M.B.S.) in a December 2010 letter.  Further, these lay statements are generally consistent with the medical evidence of record.  See, e.g., VA treatment records in January 2003, January 2011, and March 2011; SSA evaluations in February 2004 and July 2004.  As such, the Board finds these reports of observable left knee symptoms to be both competent and credible.

However, despite his pain and painful motion, the Veteran has retained full or nearly full range of motion of the left knee throughout the appeal.  He has had full extension (or to 0 degrees), and flexion has measured from 124 degrees to 140 degrees for both compensation and treatment purposes, albeit with pain throughout range of motion.  See VA treatment records in January 2003, March 2004, January 2011, March 2011; SSA evaluation in July 2004; VA examinations in November 2004 and May 2011.  Although the most recent VA examiner stated that there was no additional limitation of motion with repetition, the November 2004 VA examiner opined that "it is within reason to believe" that the Veteran would lose between 15 to 30 percent of function with repetitive movement flares.  As discussed above, the Veteran and the other lay witnesses have described generally the same degree of left knee symptomatology throughout the appeal.  Even applying a 30 percent loss to the measured ranges of motion, this results in flexion to at least 87 degrees (or 70 percent of the lowest measured flexion of 124 degrees) even during such flare-ups.  

Accordingly, even accounting for reduced range of motion or additional functional loss during flare-ups or after repetitive movement, as required by DeLuca and Mitchell, the Veteran still does not meet the criteria for even a compensable evaluation (flexion limited to 60 degrees).  See 38 C.F.R. § 4.71a, DC 5260.  The Board notes that the Veteran's complaints of focused on flexion activities, and there is no indication of impaired extension of the left knee to warrant a rating under 38 C.F.R. § 4.71a, DC 5261.  The Board has considered the Veteran's statement during the May 2011 VA examination that he has a 75 percent decrease in function during periods of flare-ups.  However, this is inconsistent with the other evidence of record, and it is also unclear whether the Veteran was considering the effects of his right knee and low back disabilities when making this statement.  As such, the Board finds that this statement is outweighed by the other evidence of record.

While the Veteran has had significant left knee pain throughout the appeal, pain alone does not warrant a separate or higher rating.  Rather, there must be resulting additional functional loss.  See Mitchell, 25 Vet. App. 32.  Further, painful motion alone does not constitute limited motion for the purposes of rating under diagnostic codes pertaining to limitation of motion.  However, it may be considered for the purposes of determining whether the minimum compensable rating of 10 percent is warranted for arthritis.  See 38 C.F.R. § 4.59 (providing that arthritis that is productive of actually painful motion due to unstable or malaligned joints due to healed injury warrants at least the minimum compensable evaluation for the joint); Mitchell, 25 Vet. App. 32; VAOPGCPREC 9-98 (August 14, 1998), 63 Fed. Reg. 56704 (1998).  As discussed above, the Veteran does not even meet the criteria for a noncompensable (0 percent) rating based on extension or flexion of the left knee for this period, even when considering pain during flare-ups, etc.  See 38 C.F.R. § 4.71a, DCs 5260 and 5261.  Therefore, a rating in excess of 10 percent for left knee degenerative joint disease is not warranted.  The Veteran has been assigned a minimum compensable rating of 10 percent to account for his painful motion.  However, as discussed above, the demonstrated functional loss does not most nearly approximate a rating in excess of 10 percent under any applicable code.  

The Board notes that the Veteran's gait was noted to be antalgic at times, and he has used a cane as an assistive device throughout the appeal, as well as orthopedic inserts and a walker on occasion.  However, the evidence reflects that the Veteran also has a significant right knee disability, which has repeatedly been reported and noted as more severe than the left knee, as well as a significant low back disability.  Indeed, he has been granted SSA disability benefits based primarily on his back, and secondarily on his right knee disability.  Similarly, although the Veteran denied any recent treatment for the left knee during the 2010 Board hearing, VA treatment records generally reflect complaints of longstanding bilateral knee problems, with the right knee greater than the left knee.  The Veteran's claims for service connection for the back and right knee were previously denied.  Accordingly, any functional loss due to such disabilities is not for consideration in this appeal.  

With respect to the Veteran's complaints of giving way and subjective instability, the Board notes that ratings of 10 to 30 percent may be assigned under DC 5257 for recurrent subluxation or lateral instability.  See 38 C.F.R. § 4.71a.  Separate ratings may be assigned for arthritis of the knee under DC 5003 or DC 5010 and for subluxation or instability under DC 5257 without constituting pyramiding, as long as the separate rating is based on additional disability.  VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997).  Also, painful motion may be considered in determining the appropriate rating for arthritis.  VAOPGCPREC 9-98, supra.  However, consideration of pain under 38 C.F.R. §§ 4.40 and 4.45 is not appropriate under DC 5257 for subluxation or lateral instability, as this code is not based on loss of range of motion.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996).  

The Veteran is competent to report a sensation of giving way, buckling, or instability, as this is observable with his own senses.  However, he is not competent to testify as to the cause of such sensation, to include whether it is due to subluxation or lateral instability of the left knee as contemplated by DC 5257.  Rather, this question requires specialized knowledge, training, or experience due to the complex nature of the knee.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Here, the medical evidence consistently shows no ligamentous or lateral instability, or laxity, of the left knee, and there is no finding of subluxation.  See, e.g., November 2004 VA examination report (noting no true instabilities of the left knee, no instabilities to anterior drawer or Lachman, varus or valgus testing); March 2011 VA orthopedic surgical consult (noting objective laxity to valgus stress on the right knee, but no indications on the left knee); May 2011 VA examination report (finding no objective instability).  Furthermore, although the Veteran has been noted to have weakness or neurological sypmtomatology in the left leg, these have been associated with his low back disability.  As such, the weight of the evidence does not establish any instability or subluxation of the left knee as a result of the service-connected left knee disability, and a rating is not warranted under DC 5257.  

The Board also notes that the Veteran has complained of intermittent locking, popping, crepitus, effusion, and joint line tenderness in the left knee, which may sometimes be associated with meniscal injury.  Under DCs 5258 and 5259, ratings of 10 and 20 percent may be assigned for dislocation or removal of semilunar or meniscal cartilage.  However, in this case, tests concerning meniscal injury, including the McMurray's test, have been negative.  Further, medical professionals have consistently diagnosed the Veteran with chondromalacia, patellofemoral pain syndrome, left knee chronic strain, or arthrosis or degenerative joint disease of the left knee.  He was also noted to have calcification of the left medial collateral ligament and a lesion on the left knee (noted to be consistent with his prior injury to the left medial collateral ligament).  See, e.g., November 2004 and May 2011 VA examination reports; July 2004 SSA evaluation; December 2009, January 2011, and March 2011 VA treatment records.  Moreover, chondromalacia patellae is defined as pain and crepitus over the anterior aspect of the knee, particularly in flexion, with softening of the cartilage on the articular surface of the patella and, in later stages, effusion.  Dorland's Illustrated Medical Dictionary 358 (31st ed. 2007).  As such, the evidence does not establish any symptomatic removal or dislocation of the semilunar cartilage to warrant a separate or higher rating under these codes.  

The Board notes that ratings are also available for a knee disability under DC 5256 (ankylosis), DC 5262 (impairment of the tibia and fibula), and DC 5263 (genu recurvatum).  See 38 C.F.R. § 4.71a.  However, there is no evidence of ankylosis, as the Veteran retained significant range of motion of the left knee throughout the appeal, and no ankylosis was found.  Additionally, there is no evidence of tibial or fibular impairment, such as malunion or nonunion of either of these bones resulting in knee or ankle disability, or loose motion, requiring a brace.  Although the Veteran has worn a brace at times, there is no evidence that this is due to any tibial or fibular impairment.  There is also no evidence of genu recurvatum of the left knee.  As such, a rating is not warranted under any of these diagnostic codes.  

In summary, there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's left knee chondromalacia, upon consideration of all possibly applicable diagnostic codes.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  Staged ratings are not appropriate, as the manifestations of the left knee disability, to include chondromalacia and degenerative joint disease, have remained relatively stable throughout the appeal.  While the Veteran's pain has increased over the course of the appeal, pain alone does not warrant a higher rating under any applicable code.  Rather, any increases in severity were not sufficient for a higher rating, for the reasons discussed above.  See Hart, 21 Vet. App. at 509-10.  

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  An extra-schedular rating is warranted if a case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, that it would be impracticable to apply the schedular standards.  Analysis under this provision involves a three-step inquiry, and extra-schedular referral is necessary only if analysis under the first two steps reveals that the rating schedule is inadequate to evaluate the claimant's disability picture and that such picture exhibits such related factors as marked interference with employment or frequent periods of hospitalization.  Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

Here, the manifestations of the Veteran's left knee disability, as summarized above, are fully contemplated by the schedular rating criteria.  As noted above, pain alone does not warrant a separate or higher rating, and his left knee pain is contemplated by the currently assigned rating, based on painful motion and resulting functional loss.  See DeLuca, 8 Vet. App. at 206; Mitchell, 25 Vet. App. 32.  As such, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and the rating schedule is adequate to evaluate his disability picture.  Therefore, it is unnecessary to discuss the second prong, i.e., whether there are related factors such as marked interference with employment or frequent periods of hospitalization.  Further, referral for consideration of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) is not necessary.  See Thun, 22 Vet. App. at 115-16.  

The Board has also considered whether a claim for a total disability rating on the basis of individual unemployability due to service-connected disabilities (TDIU) has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The evidence reflects that the Veteran has been unemployed since 2003 or 2004.  During the most recent VA examination, he asserted that he has been retired since 2003 or 2004 due to his upper and lower back and both knees.  However, in connection with his claim for SSA disability benefits, the Veteran reported being unemployed since January 2004 because he was laid off.  Nevertheless, the Veteran was found to be disabled by the SSA effective as of January 31, 2004, based on his  a primary diagnosis of back disorders and a secondary diagnosis of right knee degenerative joint disease.  The evidence reflects that the Veteran's employability was significantly affected by his back and right knee, which are not service-connected, as well as by his left knee disability.  He also reported many problems due to chronic obstructive pulmonary disease (COPD), which is also not service-connected.  Moreover, the Veteran does not claim to be unemployable due solely to his service-connected disabilities, to include the left knee.  His only other service-connected conditions are hypopigmentation of the legs and anxiety reaction, both of which are assigned a noncompensable rating, and his overall disability rating is only 10 percent.  As such, a claim for a TDIU need not be further addressed at this time.










(CONTINUED ON NEXT PAGE)


In summary, the preponderance of the evidence is against a rating in excess of 10 percent for the left knee disability.  As such, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 C.F.R. § 4.3.  


ORDER

A rating in excess of 10 percent for the left knee disability is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


